499 Pa. 214 (1982)
452 A.2d 1015
Peter V. PAGANO, Appellant,
v.
The PENNSYLVANIA STATE HORSE RACING COMMISSION, et al.
Supreme Court of Pennsylvania.
Argued October 18, 1982.
Decided December 10, 1982.
Michael D. Fishbein, Arnold Levin, Philadelphia, for appellant.
Mary Ellen Krober, Deputy Atty. Gen., Debra K. Wallet, Camp Hill, for appellees.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY, McDERMOTT and HUTCHINSON, JJ.

ORDER
PER CURIAM:
Order affirmed. 50 Pa.Cmwlth. 499, 413 A.2d 44.